  Case 1:19-cv-14161-RMB Document 14 Filed 03/25/21 Page 1 of 3 PageID: 74



NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


JERRELL WRIGHT,                       :
                                      :     Civ. No. 19-14161 (RMB)
            Petitioner                :
                                      :           OPINION
      v.                              :
                                      :
DAVID ORTIZ,                          :
                                      :
            Respondent                :
                                      :

BUMB, United States District Judge

      This matter comes before the Court upon Petitioner Jerrell

Wright’s Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241.

(Pet., Dkt. No. 1.) Petitioner was a prisoner confined in the Federal

Correctional Institution in Fairton, New Jersey when he filed his

habeas petition on June 24, 2019, challenging his sentence based on

the Supreme Court decision in Mathis v. United States, 126 S. Ct. 2243

(2016), and two cases by the Second Circuit Court of Appeals, Harbin v. Sessions,

860 F.3d 58 (2nd Cir. 2017) and United States v. Townsend, 897 F.3d 66 (2nd Cir.

2018). (Mem. in Supp. of Pet. at 3-4, Dkt. No. 1-1.) Respondent

filed a motion to dismiss for lack of jurisdiction. (Mot. to

Dismiss, Dkt. No. 7.) Although Petitioner indicated his intention

to file a reply brief (Mot., Dkt. No. 8), the Court did not

receive a reply from Petitioner.

      Petitioner’s     sentencing      court   subsequently      granted    his
 Case 1:19-cv-14161-RMB Document 14 Filed 03/25/21 Page 2 of 3 PageID: 75



motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A),

and reduced his sentence to “time served.” United States v.

Wright, 14-CR-00281 (N.D.N.Y. July 28, 2020.) (Mot., Dkt. No. 29;

Order, Dkt. No. 39.) The Court ordered the parties to submit

supplemental briefs on whether the petition is moot. (Order, Dkt.

No. 11.) Respondent submitted a brief and contends the petition

was mooted upon reduction of Petitioner’s sentence to “time

served” and his release from prison. (Letter Brief, Dkt. No. 13.)

A copy of this Court’s Order for supplemental briefing was sent

to Petitioner at his last known address, but it was returned to

the Court as undeliverable. (Dkt. No. 12.)

     Article III of the Constitution permits a federal court to

adjudicate “‘only actual, ongoing cases or controversies.’” Burkey

v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009) (quoting Lewis v.

Continental Bank Corp., 494 U.S. 472, 477 (1990)). The case or

controversy requirement requires the parties to have a personal

stake in the outcome throughout the judicial proceedings. Id.

(quoting Lewis, 494 U.S. at 477–478)). “This means that, throughout

the litigation, the plaintiff ‘must have suffered, or be threatened

with, an actual injury traceable to the defendant and likely to be

redressed by a favorable judicial decision.’” Id. (quoting Spencer

v. Kemna, 523 U.S. 1, 7 (1998) (quoting Lewis, 494 U.S. at 477.))

“Incarceration satisfies the case or controversy requirement[;]”

“[o]nce a sentence has expired, however, some continuing injury,

                                    2
  Case 1:19-cv-14161-RMB Document 14 Filed 03/25/21 Page 3 of 3 PageID: 76



also referred to as a collateral consequence, must exist for the

action to continue. Burkey, 556 F.3d at 147. When a petitioner “is

attacking a sentence that has already been served, collateral

consequences will not be presumed, but must be proven.” Id. at 148

(citing United States v. Cottman, 142 F.3d 160, 165 (3d Cir. 1998).

        Respondent   submits   that    Petitioner   challenged   only    his

sentence and because he was released after the sentencing court

reduced his sentence to “time served,” the petition is moot.

(Letter Brief, Dkt. No. 13.) Petitioner has not met his burden to

establish a continuing injury that can be redressed by issuance of

a writ of habeas corpus. Therefore, the Court finds that the

petition is moot.

III. CONCLUSION

        For   the    reasons   discussed      above,   the   Court      will

dismiss the petition for writ of habeas corpus under 28 U.S.C. §

2241 as moot.



An appropriate Order follows.



Date:    March 25, 2021
                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      UNITED STATES DISTRICT JUDGE




                                        3
